DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, an electric power supply control apparatus for a vehicle, the vehicle comprising a battery, an electric motor, and a temperature controller, the apparatus configured to set one of an upper limit value of driving electric power and an upper limit value of temperature controlling electric power at a predetermined value that is equal to or smaller than a total electric power upper limit value without being limited by the other one of the driving electric power and the temperature controlling electric power, the total electric upper limit value being an upper limit value of electric power within electric power that can be output by the battery, and set the upper limit value of the other one of electric power in such a manner that a sum of the upper limit value of the other one of electric power and the one of electric power is equal to or smaller than the total electric power upper limit value.
Masaya et al. (JP 2012044849 (A)) is considered to be the closest relevant prior art to independent claims 1, 16, and 17.  Masaya et al. discloses a controller of an electric vehicle (Title) comprising a motor (144), a battery (122), and an air conditioner (162).  Masaya et al. discloses setting a predetermined upper limit value of the driving electric power (Wrunk, [0026]), setting a predetermined upper limit value of temperature controlling electric power (Wacmax, [0027]), and determining an electric power upper limit value (Woutmax, [0026]).

Li et al. (US 2018/0111497 A1) is also considered to be relevant prior art to independent claims 1, 16, and 17.  Li et al. discloses an electric control supply apparatus for a vehicle (Title) comprising a battery ([0021]), a motor and electric car ([0021]), and a temperature controller capable of heating or cooling the vehicle interior ([0036]).  
However, Li et al. does not disclose, teach, fairly suggest, nor render obvious the recited configuration.  To the contrary, Li et al. discloses allocating power based upon the estimated available power and the power demands of the vehicle ([0034-0036]).  Accordingly, the skilled artisan would not reasonably be directed towards allocating power based upon a total electric power upper limit because doing so would not appear to allow the system to determine whether the available discharge power would satisfy all the power demands, as explicitly taught by Li et al. ([0036]).
Kubo et al. (US 2018/0201150 A1) is also considered to be relevant prior art to independent claims 1, 16, and 17.  Kubo et al. discloses an electric vehicle (Title) comprising a battery (60), a motor (4) and a controller (100).  
However, Kubo et al. does not disclose, teach, fairly suggest, nor render obvious the recited configuration.  To the contrary, Kubo et al. explicitly discloses that the controller sets an upper limit value on the state of charge of the battery at a value lower than a default value, i.e. a total electric power upper limit value, in order to prevent accelerated deterioration ([0075]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/20/2021